DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 2/20/2020.  These drawings are accepted by Examiner.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ishino (US 20210176299 A1);
Tanaka et al. (US 20120310599 A1);
Dejori et al. (US 20110035187 A1);
The above closest art discloses a data relay device collecting and displaying sensor data.
Allowable Subject Matter
Claims 1-20 are allowed.
Independent Claims 1, 7, and 16 are distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claims as a whole. Claims 2-6, 8-15, and 17-20 depend from these independent claims, and therefore also contain allowable subject matter.
The closest prior art (Ishino, Tanaka, Dejori) teaches a data relay device collecting sensor data and sending for display. However, the closest prior fails to teach all the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YI WANG/Primary Examiner, Art Unit 2611